PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. RE,47,819
Issue Date: January 14, 2020
Application No. 14/882,916
Filing or 371(c) Date: October 14, 2015
Attorney Docket No. 0011822-000329
:
:
:
:	DECISION ON PETITION
:
:
:





This is a decision on the petition under 37 CFR 1.378(b), filed April 19, 2022, and supplemented April 29, 2022, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 7 ½ year maintenance fee by 
October 15, 2021. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Since the address in the petition request differs from the correspondence address of record, a one time courtesy copy of this decision is being mailed to the address given in the petition. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence which may be mailed, regarding maintenance fees, for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).


Telephone inquiries should be directed to the undersigned at (571) 272-4584.



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions

cc:	Jason P. Camillo
	Buchanan Ingersoll & Rooney PC
	501 Grant Street, Suite 200
Pittsburgh, PA  15219